IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT




                                   No. 01-50539
                                 Summary Calendar



CARLOS SEGURA; JUAN A. GARCIA,
                                                     Plaintiffs-Appellants,

versus

TEXAS DEPARTMENT OF HUMAN SERVICES; MICHAEL MASON; DEBORAH
BILLA; GENEVIEVE MANLEY; CYNTHIA J. HAHN; TIMOTHY REZNICEK;
PHILIP V. JONES; JAMES DOE, One; JAMES DOE, Two; DELORES
TORRES; J. M. LINDSEY, in his individual and official
capacity; KAREN B. LINDSEY, Individual and official capacity,
                                            Defendants-Appellees.


            __________________________________________________

               Appeal from the United States District Court
                     for the Western District of Texas
                              (No. 00-CV-229)
             ________________________________________________
                               April 24, 2002


Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

       Having reviewed the parties’ briefs in light of the record

excerpts and applicable authorities, we affirm for essentially the

same       reasons   contained   in   the   magistrate   judge’s   report,   as

approved by the district court.



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
AFFIRMED.




            2